TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00641-CV



                                  In re William Andrew Allen


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               For the reasons stated in our opinion in Allen v. Allen, 03-11-00685-CV, at n.7 (Tex.

App.—Austin 2013), issued this same date, the application for writ of mandamus is denied. See Tex.

R. App. P. 52.8(a).



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: October 23, 2013